john chase lee petitioner v commissioner of internal revenue respondent docket no 21556-11l filed date r filed an nftl and sent p a notice of lien filing and a notice_of_intent_to_levy with respect to trust fund recovery penalties assessed against p for all periods of and p requested a cdp hearing pursuant to sec_6320 and sec_6330 in the notice_of_determination sent to p after the lee v commissioner hearing the appeals officer sustained r’s filing of the nftl and the proposed levy p petitioned this court for review after a supplemental hearing on remand r determined in a supplemental notice_of_determination that p could not chal- lenge the underlying tax_liabilities because he had previously had an opportunity to do so in response to a letter because r did not mail the letter to p’s last_known_address r was required to serve letter on p personally in order for the assessment to be valid p contends that the letter was never served on him before the court is r’s motion for summary_judgment in which r contends that there are no disputed issues of material fact held r’s motion for summary_judgment will be denied because the issue of whether the letter was properly issued to p by personal service remains a genuine dispute as to a material fact for trial held further the issue of whether a letter has been properly issued to a taxpayer by mailing or by personal service pursuant to sec_6672 and sec_6212 is a require- ment of applicable law or administrative procedure that this court will review pursuant to sec_6330 without regard to whether p raised the issue at the cdp hearing john chase lee pro_se wendy dawn gardner for respondent opinion wells judge petitioner seeks review pursuant to sec_6330 and sec_6320 of respondent’s determination to uphold a notice_of_federal_tax_lien nftl filing and a notice_of_intent_to_levy for sec_6672 trust fund recovery penalties trust fund recovery penalties the instant case is before the court on respondent’s motion for summary_judgment pursu- ant to rule contending that there are no disputed issues of material fact and that the nftl and the proposed levy should be sustained as a matter of law respondent filed pursuant to rule d a declaration of the settlement officer with attachments that constitute the hearing record petitioner who is appearing pro_se did not submit a declara- tion but makes statements in his response filed in opposition to respondent’s motion the parties’ moving papers form the basis of the facts we rely upon to decide respondent’s motion unless otherwise indicated section and internal_revenue_code ref- erences are to the internal_revenue_code_of_1986 as amended and as in effect at all relevant times and rule references are to the tax_court rules_of_practice and procedure united_states tax_court reports respondent contends that petitioner was personally served with a letter proposed assessment of trust fund recovery penalty letter by respondent’s revenue_officer petitioner contends that the letter was never served on him and that he should not be liable for the under- lying trust fund recovery penalties we must decide whether respondent is entitled to summary_judgment in reaching our decision we must decide whether the requirements of any applicable law and administrative procedure have been met background at the time the petition was filed petitioner resided in piscataway new jersey since petitioner has intermittently been the ceo of wi-tron inc wi-tron for every quarter during and wi-tron incurred employment_tax liabilities during a meeting with petitioner on date the revenue_officer in charge of collecting wi-tron’s employment_taxes requested a interview interview with both petitioner and tarlochan bains the chief operating officer of wi-tron petitioner refused the revenue officer’s inter- view request because he wanted to seek legal counsel before concluding the meeting the revenue_officer advised that he would be making his determination of trust fund recovery penalties shortly and would mail any proposed assess- ments respondent does not contend and has not provided any evidence that a interview was ever held with peti- tioner proposed assessments of the trust fund recovery pen- alties against petitioner were not mailed to petitioner on date the revenue_officer his manager peti- tioner and mr bains met in person respondent contends that at the meeting the revenue_officer hand delivered to petitioner a letter proposing assessment of the trust fund recovery penalties against petitioner and providing an respondent does not contend that the letter was properly sent to petitioner by mail pursuant to sec_6672 and sec_6212 the purpose of a interview is to determine whether an individual is responsible for paying an entity’s employment_taxes responsible per- son the determination that an individual is a responsible_person is a pre- requisite for the commissioner to assess trust fund recovery penalties pur- suant to sec_6672 which permits recovery_of the employment_tax liabil- ities from the responsible person’s assets lee v commissioner opportunity for petitioner to challenge the assessment before an appeals officer the integrated collection system history transcript ics transcript that respondent submitted with the declaration shows a date entry which does not refer to the letter instead an entry on date the day after the meeting states in addition to gm entry above both bains and lee were personally served petitioner did not request an appeal to challenge the proposed assessment of the trust fund recovery penalties on date the trust fund recovery penalties were assessed against petitioner for all periods of and on date respondent issued a final notice- notice_of_intent_to_levy and notice of your right to a hearing to petitioner for the penalties on date respondent also issued a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for all of the trust fund recovery penalties on date peti- tioner submitted form request for a collection_due_process or equivalent_hearing requesting a hearing individual and business petitioner’s appeal was assigned to settlement officer charlette jacobi so jacobi beginning in date peti- tioner and so jacobi corresponded and spoke regularly about petitioner’s finances they exchanged substantial information including petitioner’s offer-in-compromise another item discussed was whether respondent had incorrectly applied a date pay- ment of dollar_figure toward the non-trust-fund portion of wi- tron’s employment_taxes after several months of reviewing and updating financial information so jacobi issued the notice_of_determination sustaining the collection action because petitioner was not current with his estimated_tax payments the notice_of_determination did not address the application of the dollar_figure payment in his petition petitioner states that the failure to pay the underlying employment_taxes in issue arose because of the absense sic of mr bains who took care of taxes due to his ill health with stents on date respondent moved for summary_judgment and contended among other things that petitioner had not challenged the underlying liabilities in form or the petition in his response to the motion for summary_judgment petitioner explicitly contended that he was not responsible for the united_states tax_court reports employment_taxes and that the dollar_figure payment issue was not properly resolved on date the court remanded the instant case and ordered petitioner and respondent to hold a supple- mental hearing for the purpose of reviewing whether petitioner received a notice of intent to assess the trust fund recovery penalties whether petitioner was allowed the opportunity to challenge the assessment and if not to allow him the opportunity to do so and whether petitioner’s payment of dollar_figure on date was properly applied to the employment_taxes on date petitioner and settlement officer lisa wold so wold held the supplemental hearing in anticipa- tion of the supplemental hearing so wold requested from the revenue_officer a copy of the dollar_figure check dated sep- tember the revenue_officer had not retained a copy of the check and had not noted in the ics transcript whether the payment was designated for the non-trust-fund portion of the employment_taxes petitioner provided a copy of the canceled check and so wold observed that there was a hand-written statement on the check to apply the payment to trust funds on the basis of the evidence petitioner pro- vided so wold agreed to apply the dollar_figure payment toward the trust funds owed by wi-tron from so wold also requested the revenue_officer verification that petitioner had received the letter the revenue_officer provided the ics transcript stating that peti- tioner had been personally served with the letter on date the revenue_officer also faxed an unsigned copy of a letter dated date and addressed to petitioner so wold determined that petitioner had received the letter that the letter had afforded petitioner appeal rights which he failed to exercise and that petitioner therefore could not raise at the supplemental hearing the underlying liabilities for the trust fund recovery penalties assessed against him in his date status report following the hearing petitioner continues to contest the assessment of the trust fund recovery penalties petitioner contends he informed the revenue_officer both orally and in writing that he had little to do with payroll or payroll tax matters and that there is ample evidence that the coo mr bains took care of the lee v commissioner payroll and payroll tax matters in his opposition to respond- ent’s motion petitioner provides details about what he remembers from the date meeting and contends that if the letter had been presented to him he would have noticed it petitioner contends that respondent’s collec- tions file should show that since he was made aware of wi- tron’s employment_tax religiously responded by filing all requested forms liabilities he has a summary_judgment discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrog- atories depositions admissions and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule a and b see 98_tc_518 aff ’d 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine dispute of material fact all factual inferences will be read in the light most favorable to the nonmoving party 85_tc_812 79_tc_340 nonethe- less the nonmoving party is required to go beyond the pleadings and by his own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 quoting fed r civ p e see 119_tc_157 115_tc_554 the nonmoving party need not produce evidence in a form that would be admissible at trial in order to avoid summary_judgment celotex corp u s pincite united_states tax_court reports b_trust fund recovery penalty sec_6672 provides in part as follows sec_6672 general_rule -any person required to collect truth- fully account for and pay over any_tax imposed by this title who will- fully fails to collect such tax or truthfully account for and pay over such tax shall be liable to a penalty equal to the total amount of the tax evaded or not collected or not accounted for and paid over thus sec_6672 aids in the collection of the federal insur- ance contributions act tax and income_tax an employer is required to withhold from employees’ wages and remit to the internal_revenue_service service in 138_tc_348 and dinino v commis- sioner tcmemo_2009_284 wl at we set forth the trust fund recovery penalty scheme in great detail the withheld amounts are known as trust_fund_taxes because they are held by the employer in trust for the service until the amounts are remitted id as explained in dinino employers facing financial difficulties may sometimes be tempted to use these trust funds for other expenses id if the employer does not remit the trust_fund_taxes the service nevertheless gives credit to the employees on their tax returns for the amounts withheld id the risk is there- fore that employers fail to pay the past-due trust_fund_taxes while the service credits employees with funds never received id to discourage misuse of the trust_fund_taxes and to aid in their collection sec_6672 imposes as noted above a penalty equal to the total amount of the tax not accounted for and paid over to the service trust fund recovery penalties may be imposed on any person who meets two requirements the first requirement is that the person must be what is referred to in the caselaw as a responsible_person that is a person required to collect truthfully account for and pay over employment_taxes sec_6672 the second requirement is that the responsible_person must have willfully fail ed to collect truthfully account for and pay over the employment_taxes id see 436_us_238 although the service must give the responsible_person notice of the proposed assessment of the trust fund recovery lee v commissioner penalty at least days before assessing the penalty see sec_6672 the service does not issue a notice_of_deficiency for a sec_6672 penalty see dinino v commissioner wl at see also 60_tc_977 that is because the deficiency_notice require- ments in sec_6212 and sec_6213 are limited to the taxes imposed by subtitle a income taxes subtitle b estate_and_gift_taxes and chapter sec_41 through excise_taxes see dinino v commissioner wl at the trust fund recovery penalty is imposed by sec_6672 which appears in subtitle f with respect to employment_taxes imposed by subtitle c id accordingly when providing the notice required by sec_6672 the service instead issues letter for the purpose of such notice 132_tc_301 to provide for proper notice of the assessment of trust fund penalties sec_6672 refers to the sec_6212 instructions that pro- vide for a properly mailed notice_of_deficiency sec_6672 see mason v commissioner t c pincite alternatively sec_6672 allows the service to personally serve the notice upon the responsible_person sec_6672 accordingly in order for the service to properly assess trust fund recovery penalties the letter must be either mailed to the responsible_person in the same manner as a notice of defi- ciency that determines taxes due under subtitle a or b or personally delivered to the responsible_person in the instant case the revenue_officer determined that petitioner was a responsible_person who had willfully failed to pay over employment_taxes respondent contends that the revenue_officer personally served petitioner with the letter at the meeting on date after days during which petitioner did not file an appeal respondent assessed the trust fund recovery penalties in issue see sec_6672 as previously stated the letter also provides an opportunity for responsible persons to request an appeals hearing for the purpose of chal- lenging the proposed trust fund recovery penalty assessment 132_tc_301 united_states tax_court reports c collection_due_process sec_6330 requires that before levying on a taxpayer’s property or right to property the service give the taxpayer notice and the right to a fair hearing with an impartial officer of the appeals_office sec_6330 and b similarly the service must notify a taxpayer of the right to request an appeals hearing within five days of filing an nftl sec_6320 b b at the hearing the appeals officer must make his or her determination on the three bases described below sec_6320 sec_6330 the appeals officer must verify that any requirements of applicable law and administrative procedure have been met sec_6330 in a hearing held pursuant to sec_6330 to collect trust fund recovery penalties the basic requirements the appeals officer must verify include the service’s proper assessment of the trust fund recovery penalties see eg sec_6201 sec_6672 the responsible person’s failure to pay the liability after notice_and_demand for pay- ment of the liability see sec_6303 sec_6321 sec_6331 and the service’s notice to the responsible_person of the nftl or the intent to levy see sec_6320 sec_6330 sec_6331 and of the responsible person’s right to a hearing see sec_6320 sec_6330 sec_6331 see also dinino v commissioner wl at generally in a hearing involving the collection of trust fund recovery penalties the appeals officer must consider any relevant issues raised by the responsible_person such as a collection alternative sec_6330 one relevant issue a responsible_person may raise at the hearing is a challenge to the underlying trust fund recovery penalties but only if he or she did not receive any statutory notice of the pen- alty or did not otherwise have an opportunity to dispute such penalty sec_6330 whether a respon- sible person had an opportunity to dispute the trust fund recovery penalty is distinct from whether the service issued proper notice under sec_6672 ie by properly issuing a letter see eg 132_tc_301 finding that the service provided proper sec_6672 notice by properly mailing the letter but also that since the letter was not received or deliberately refused lee v commissioner by the responsible_person it did not constitute an oppor- tunity to dispute the trust fund recovery penalty moreover the appeals officer must balance the need for the efficient collection_of_taxes with the concern that collec- tion action be no more intrusive than necessary sec_6330 this court has jurisdiction with respect to the appeals officer’s determination sec_6330 see 114_tc_604 d verification that all requirements of applicable law and administrative procedure have been met as discussed above assessment of the trust fund recovery penalties in the instant case requires prior notice to peti- tioner sec_6672 because the service uses letter to provide the required notice the proper issuance of the letter to petitioner is a requirement of law and administrative procedure whose execution the appeals officer must verify see sec_6330 dinino v commissioner wl at as we stated in dinino pursuant to our holding in 131_tc_197 this court will review any verification issue even if the taxpayer did not raise the issue at the hearing see sec_6330 dinino v commissioner wl at in hoyle the taxpayer asserted that the service had failed to properly mail a notice_of_deficiency before assessing the income_tax in issue hoyle v commissioner t c pincite in hoyle following the rule in 129_tc_107 the commissioner argued that the taxpayer could not raise the issue of receipt of the notice_of_deficiency because the taxpayer had not raised it at the hearing hoyle v commissioner t c pincite the court explained in hoyle that the giamelli rule which prohibits taxpayers from raising in court any issues not raised at the hearing applies only to any relevant issue relating to the unpaid tax which the taxpayer may raise under sec_6330 not to the verification requirements of sec_6330 hoyle v commissioner t c pincite- sec_6330 issues such as spousal defenses or collection alternatives cannot be a part of the appeals offi- cer’s determination unless raised by the taxpayer id the concern underpinning our holding in giamelli is that liti- united_states tax_court reports gating new issues in court without any prior consideration by the service would frustrate the administrative review process created by sec_6330 id in contrast the sec_6330 verification requirements will always form part of the determination because the statute requires their consid- eration at the hearing regardless of whether the taxpayer raises the issue id because sec_6330 requires appeals officers to independently consider sec_6330 issues at the hearing they are not new when asserted in court and there is no danger of frustrating the administrative review process id pincite in the instant case so jacobi and so wold were obligated to verify during the appeals hearing that respondent had met all requirements of any applicable law or administrative procedure for collecting the trust fund recovery penalties proper notice under sec_6672 is one such requirement for assessing and therefore collecting the trust fund recovery penalties against petitioner accordingly the proper issuance of the letter to petitioner should have been considered in so jacobi’s original determination see hoyle v commissioner t c pincite dinino v commissioner wl at indeed so wold considered the issuance of a letter to petitioner and addressed its delivery in the supplemental notice_of_determination by stating that it was delivered to petitioner consequently petitioner’s argument is not new and there is no danger of frustrating the administrative review process by considering it however we conclude that the issue of whether petitioner received the letter presents a genuine dispute of mate- rial fact that remains to be tried petitioner contends that he did not receive the letter petitioner states specific facts about the date meeting in support of his contention additionally petitioner contends that he has a history of diligently replying to respondent’s correspondence a contention for which we find some support in the record we conclude that the record is not sufficient for us to decide that the letter was served on petitioner for example respondent has not provided the court with a copy of the letter that respondent contends was personally delivered to petitioner nor has respondent provided a state- ment under oath by the revenue_officer that he personally lee v commissioner served the letter on petitioner on date instead the record contains only a copy of the ics tran- script entry on date the day after the meeting was held stating that the letter had been previously served on petitioner at the meeting indeed the entry on date the date of the actual meeting contains no statement regarding the personal delivery of the letter to petitioner moreover neither entry on either date identi- fies the person who respondent contends delivered the letter to petitioner respondent therefore has failed to meet his burden of showing that summary adjudication is war- ranted and a trial will be necessary to establish the facts concerning the issue of personal delivery of the letter to petitioner accordingly we will deny respondent’s motion for summary_judgment to reflect the foregoing an appropriate order will be issued f as stated supra note respondent does not contend the letter was mailed to petitioner the parties have raised additional issues in their motion papers that we will decide after trial this opinion focuses on the issue of whether there was proper service of the notice of the assessment of trust fund re- covery penalties under sec_6672
